Acknowledgments
1. 	Applicant’s amendment, filed on 2/08/2022 is acknowledged.  Accordingly claims 1-3, 6-8 and 21 remain pending.
2.	Claim(s) 4-5 and 9-20 have been cancelled. 
3.	This paper is assigned paper No. 20220225, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 2/8/2022, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claim obviates the 35 USC 112(b) rejections set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claim obviates the 35 USC 112(b) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the Examiner withdraws the rejections.
Allowable Subject Matter
6.	Claim(s) 1-3, 6-8 and 21 are allowed, subject to the Examiner’s amendment described below.




Examiner's Amendment
7.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8.	Authorization for this Examiner’s amendment was given in a telephonic interview with IIona M. Wheat (USPTO Registration No. 70,746) on or about 2/25/2022.
9.	 The Application has been amended one (1) time as follows:
1. A method for product authentication over a payment network, the method comprising:
obtaining, by a computing apparatus of a payment network, a payment transaction authorization request for a product to be purchased sent from one of a mobile device payment application or a merchant point-of-sale (POS) terminal via a payment network, wherein payment transaction authorization request comprises payment transaction information;
parsing, by the computing apparatus of the payment network, the payment transaction information of the payment transaction authorization request to obtain a product identifier associated with the product to be purchased
establishing, by the computing apparatus of the payment network, a connection between the payment network and a data repository located on a computing apparatus of a third-party network by using an application programming interface (API) of the computing apparatus of the payment network to access the computing apparatus third-party network
authenticating, by the computing apparatus of the payment network, the product identified by the product identifier by comparing the product identifier to one or more valid product identifiers stored in the data repository; 
obtaining, by the computing apparatus of the payment network, an authentication response message in response to locating the product identifier in the data repository; and
transmitting, by the computing apparatus of the payment network, an authorization response message approving the payment transaction for the product to be purchased to the merchant (POS) terminal
2. (Previously Presented) The method of claim 1, wherein the method for product authentication over a payment network further comprises receiving the product identifier by one of the mobile device payment application or the 
3. (Original) The method of claim 1, wherein the processing of the authorization request message comprises transmitting the authorization request message to at least one of an acquiring bank associated with a merchant of the product, a cashless payment network, and an issuing bank associated with a purchaser of the product.
4. (Cancelled)
5. (Cancelled) 
6. (Previously Presented) The method of claim 1, further comprising transmitting, from at least one of the data repository and the payment network to at least one of manufacturer and distributor of the product, a notification that the product is counterfeit upon a determination that the product cannot be authenticated.
7. (Previously Presented) The method of claim 1, further comprising adjusting the authorization response to indicate the payment transaction has been declined upon a determination that the product cannot be authenticated.
8. (Previously Presented) The method of claim 6, wherein the transmitting of the notification comprises including information identifying at least one of a merchant that attempted to sell the product and a location at which the payment transaction was initiated.
9. (Cancelled)
10-20. (Currently Amended) (Canceled) 
21. (previously Presented) The method of claim 1, wherein the obtaining the payment transaction authorization request for the product to be purchased comprises obtaining a payment transaction authorization request for a pharmaceutical product. 


Reasons for Allowance
10.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. 
  	The closest prior art of record (US Publication 2008/0209503 to Hess) which discloses systems and methods are provided for managing license objects to applications in an application platform database system. The method includes associating an LMA with an application installed to the application platform by a developer, notifying a license manager to which the license manager application is installed of the installation of the application to the application platform, and managing subscriber access to the application using the license manager application.
Another prior art of record (US Patent 8,862,504 to Sobek) which discloses
a method for activating and funding a stored value, prepaid card account includes acquiring, with a point of sale (POS) device, a first data set associated with the card and purchase thereof, and a second data set associated with the card and activation, deactivation, funding, loading, and reloading thereof. The method also includes transmitting a specific transaction trigger amount for card account activation and transmitting the second data set across a universal payment network to an authorization system associated with the second data set. The method further includes transmitting, from the authorization system, a transaction approval message to the POS including data relating to a funded value of the account, an electronic settlement message causing payment to the merchant for selling the card, an electronic message in the amount of the funded value of the account plus the specific transaction trigger amount, and an electronic message to debit the account.
Another prior art of record (WO-2010129245-A2 to Carlson) which discloses

  	The closest prior arts and the cited prior arts, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1, specifically the combination of steps of: establishing, by the computing apparatus of the payment network, a connection between the payment network and a data repository located on a computing apparatus of a third-party network by using an application programming interface (API) of the computing apparatus of the payment network to access the computing apparatus third-party network; authenticating, by the computing apparatus of the payment network, the product identified by the product identifier by comparing the product identifier to one or more valid product identifiers stored in the data repository; SMRH:4863-3723-7516.1-- 2 --Docket No.: ONA4-201515 obtaining, by the computing apparatus of the payment network, an authentication response message in response to locating the product identifier in the data repository; and transmitting, by the computing apparatus of the payment network, an authorization response message approving the payment transaction for the product to be purchased to the merchant (POS) terminal, as recited in claim 1.  Moreover, the missing claimed elements from Carlson/Sobek/Hess are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in Carlson/Sobek/Hess disclosures because it is not common to:
establishing, by the computing apparatus of the payment network, a connection between the payment network and a data repository located on a computing apparatus of a third-party network by using an application programming interface (API) of the computing apparatus of the payment network to access the computing apparatus third-party network; authenticating, by the computing apparatus of the payment network, the product identified by the product identifier by comparing the product identifier to one or more valid product identifiers stored in the data repository; SMRH:4863-3723-7516.1-- 2 --Docket No.: ONA4-201515 obtaining, by the computing apparatus of the payment network, an authentication response message in response to locating the product identifier in the data repository; and transmitting, by the computing apparatus of the payment network, an authorization response message approving the payment transaction for the product to be purchased to the merchant (POS) terminal.
Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-3 and 6-8 are also allowable for the same reason(s) described above.

11.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        2/25/2022